ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-142, concluding that TANYA E. LAWRENCE, formerly of HACKENSACK, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(a) (unreasonable fee), RPC 5.5(a) (unauthorized practice), RPC 7.5(a) (using a letterhead that violates RPC 7.1(a) in that it is false or misleading), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that TANYA E. LAWRENCE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 19, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.